DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 24 July 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “position module”, “direction module”, and accessibility module” in claims 1, 9, 11, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 20 is interpreted as invoking 35 USC §112, sixth paragraph for reciting “means for determining”, and “means for providing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bueche et al. (US 9569756 B1).

Regarding Claims 1, 16, and 20, Bueche discloses a method and apparatus, comprising: a position module that is configured to determine a position of a hardware device relative to a document based on input captured from a camera of the hardware device [Bueche: Col. 7, l. 19 though Col. 8, l. 44: FIG. 3 is a diagram of an example image 230 comprising a check image 247, a background image 250, and a feedback indicator 235 providing feedback to the user 102.  The image 230 may be generated by an imaging device associated with the mobile device 106, such as the camera 207.  An edge 245 separates the check image 247 from the background image 250.  The edge 257 may be detected using any known technique(s).  The image 230 may be provided in the field of view of the camera 207 prior to and during image capture of the check 108.  The user 102 may adjust the camera 207, the check 108, and/or any light source so that the image 230 passes one or more monitoring criteria.  For example, a light source from a specific angle can lead to poor light contrast.  Light contrast may be a monitoring criterion, and poor light contrast may be corrected easily by moving the lens of the camera 207 to a different perspective, thereby allowing the image to pass the monitoring criterion. 

(36)    Feedback regarding the image 230 in the field of view with respect to the monitoring criteria may be generated and provided to the user 102.  In an implementation, the feedback may be provided visually, such as by text (e.g., "go closer", "go farther", "move the check to the right", "put the check on a darker background", "tilt the camera down", "take the picture now", etc.), arrows, or other visual indicators or cues (e.g., green lights, red lights, etc.) overlaid on the image 230, shown as feedback indicator 235.  Alternatively or additionally, feedback may be provided to the user 102 aurally, such as through a speaker associated with the mobile device 106.  The feedback may advise the user 102 to move the camera 207 or the check 108 or adjust the lighting or the background, for example.  The feedback may also advise the user 102 when the image 230 passes the one or more monitoring criteria and to capture the image of the check 108. 

(37)    One of the monitoring criteria may be based on the positioning of the check 180 in the image 230.  The positioning of the check 108 may be determined from the image 230 and compared with predetermined dimensions (e.g., of a typical personal check, of a typical business check) and tolerances.  If the dimensions are within a certain acceptable tolerance, then it may be determined that the check 108 is properly positioned.  Such feedback may be generated and provided to the user 102. 

(38)    In an implementation, the positioning of the check 108 in the image 230 may be compared with an alignment guide (which may or may not be visible to the user 102 in the field of view of the camera 207).  For example, measurements may be made by a processor in the camera 207, the mobile device 106, or a computing device at the financial institution to determine the check's position with respect to the alignment guide.  The measurements may be compared to predetermined measurements or values to determine whether the check's positioning in the image 230 is proper or sufficient for further processing of the image.  Edge detection and/or corner detection may be used in such measurements (e.g., in measuring the distance from the check 108 in the image 230 to the alignment guide).  Any known technique(s) for edge detection and/or corner detection may be used.  In an implementation, corner detection itself may be a monitoring criterion, such that if corner detection of the check 108 in the image 230 is achieved, then it may be concluded that the image 230 may be properly processed and cleared by a depository (i.e., the image 230 passes the monitoring criteria). 
 
(39)    The alignment guide may be overlaid on the camera feed of the mobile device 106, in an implementation.  The alignment guide may take any shape such as a bounding rectangle or other bounding box or shape, horizontal and/or vertical bars, parallel lines, etc., for example.  With a bounding rectangle, for example, used as the alignment guide, aligning the check 108, thereby passing this monitoring criterion, means enclosing the check 108 within the bounding rectangle.  If the check 108 is outside of the alignment guide in the image 230, feedback may be generated and provided to the user 102 regarding this monitoring criterion with instructions for moving the check 108 or the camera 207 in order to properly align the check 108 in the field of view. 
 
(40)    The operator of the camera 207 may introduce distortions in the image due to a perspective problem, specifically an angling of the camera vertically over the check, and the top of the check is smaller than the bottom, or the reverse.  Monitoring criteria may also be directed to determining whether the image is skewed or warped.  Skewing occurs when the check 208 is rotated from the horizontal in the image 230.  By measuring the distance from the edge(s) of the check 208 in the image to an alignment guide or the edge of the field of view, it may be determined whether the check 208 is skewed (e.g., by comparing the distances to one another, by comparing the distances to predetermined values, etc.).  If skewing is present in the image 230, feedback may be generated and provided to the user 102 with instructions for moving the check 108 or the camera 207 in order to properly align the check 108 in the field of view with respect to the horizontal]; a direction module that is configured to determine one or more directions for moving the hardware device relative to the document to position the document within a predefined area of a field of view of the camera [Bueche: Col. 7, ll. 36-51]; and an accessibility module that is configured to provide accessibility feedback via the hardware device based on the determined one or more directions, the accessibility feedback comprising feedback for assisting a user that has a visual impairment with positioning the hardware device such that the document is within the predefined area of the [Bueche: Col. 7, ll. 44-48; wherein Bueche’s aurally provided feedback is functionally equivalent to the intended use of assisting a user that has a visual impairment].

Regarding Claims 2 and 17, Bueche discloses all the limitations of Claims 1 and 16, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bueche discloses wherein the one or more directions for moving the hardware device comprises one or more of body relative directions and orientation directions [Bueche: Col. 7, ll. 36-44].

Regarding Claims 3 and 18, Bueche discloses all the limitations of Claims 1 and 16, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bueche discloses wherein the accessibility feedback comprises one or more voice commands emitted from the hardware device that instruct the user to move the hardware device in the one or more directions [Bueche: Col. 7, ll. 44-51].

Regarding Claim 6, Bueche discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the accessibility feedback comprises one or more audible tones generated by the hardware device, the one or more audible tones generated to indicate to the user one of: to move the hardware device in a direction of the one or more directions associated with the one or more audible tones; and that a portion of the document is in [Bueche: Col. 7, ll. 44-51].

Regarding Claim 7, Bueche discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the one or more audible tones comprises different tones each for a different portion of the hardware device, the different portions of the hardware device comprising one or more of an edge of the hardware device and a corner of the hardware device [Bueche: Col. 7, ll. 44-51; wherein the aurally produced direction for left must sound different in tone than the one for right].

Regarding Claim 9, Bueche discloses all the limitations of Claim 6, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the accessibility module provides accessibility feedback indicating the document is an acceptable position within the predefined area of the field of view of the camera [Bueche: Col. 7, ll. 57-60].

Regarding Claim 10, Bueche discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the accessibility feedback further indicates one or more of a speed and a distance for the user to move the hardware device relative to the document [Bueche: Col. 8, l. 6].

Regarding Claim 11, Bueche discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the accessibility module is further configured to adjust one or more camera settings for the camera based on the position of the hardware device relative to the document and one or more environmental conditions where the hardware device is located [Bueche: Col. 7, ll. 28-30].

Regarding Claim 12, Bueche discloses all the limitations of Claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the accessibility module is communicatively coupled to one or more environment devices associated with the one or more environmental conditions where the hardware device is located and is further configured to modify one or more settings of the environment devices to adjust the one or more environmental conditions [Bueche: Col. 7, ll. 44-49].

Regarding Claim 13, Bueche discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the document comprises a financial document associated with a financial institution [Bueche: Title].

Regarding Claim 14, Bueche discloses all the limitations of Claim 13, and is analyzed as previously discussed with respect to that claim.
[Bueche: Col. 4, ll. 64-67: Financial institution 130 may receive a digital image representing the check 108 and may use any known image processing software or other application(s) to obtain the relevant data of the check 108 from the digital image].

Regarding Claim 15, Bueche discloses all the limitations of Claim 14, and is analyzed as previously discussed with respect to that claim.
Furthermore, Bueche discloses wherein the predefined area of the field of view of the camera is defined by the mobile application provided by the financial institution [Bueche: Col. 5, ll. 1-6: Financial institution 130 may determine whether the financial information associated therewith may be valid.  For example, financial institution 130 may include any combination of systems and subsystems such as electronic devices including, but not limited to, computers, servers, databases, or the like.  The electronic devices may include any combination of hardware components such as processors, databases, storage drives, registers, cache, random access memory (RAM) chips, data buses, or the like and/or software components such as operating systems, database management applications, or the like].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueche as applied to claims 1 and 16 above, and further in view of Brav et al. (US 2016/0166930 A1).

Regarding Claims 4 and 19, Bueche disclose(s) all the limitations of Claims 1 and 16, respectively, and is/are analyzed as previously discussed with respect to those claims.
Brav may not explicitly disclose wherein the accessibility feedback comprises haptic feedback generated by one or more sensors of the hardware device, the haptic feedback generated for one or more portions of the hardware device to indicate to the user one of: to move the hardware device in a direction of the one or more directions associated with the haptic feedback; and that a portion of the document is in a correct location within the predefined area of the field of view of the camera associated with the haptic feedback.
However, Brav discloses wherein the accessibility feedback comprises haptic feedback generated by one or more sensors of the hardware device, the haptic feedback generated for one or more portions of the hardware device to indicate to the user one of: to move the hardware [Brav: ¶ [0009]: Another embodiment relates to a feedback system.  The feedback system includes a haptic feedback device including a plurality of haptic feedback elements configured to provide feedback to a user and be supported by or on the user and a processing circuit configured to control operation of the plurality of haptic elements to provide a sense of at least one of a presence, a distance, and a direction of an object relative to the user of the haptic feedback device.  The feedback is based on at least one of a distance of the object relative to the user, a direction of the object relative to the user, a nature of the object, and a user response to previously-provided feedback].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the haptic feedback of Brav with the multiple types of feedback of Bueche in order to provide financial services to more differently-abled users.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueche in view of Brav as applied to claim 4 above, and further in view of Levesque et al. (US 2017/0364154 A1).

Regarding Claim 5, Bueche in view of Brav disclose(s) all the limitations of Claim 4, and is/are analyzed as previously discussed with respect to that claim.
Bueche in view of Brav does not explicitly disclose wherein the one or more portions of the hardware device comprises one or more of an edge of the hardware device and a corner of the hardware device.
[Levesque: ¶ [0100]: In some embodiments, the haptic output device 118 and/or 140 can output a haptic effect by deforming in shape.  For example, as shown in FIG. 5, a computing device 502 is positioned within and removably coupled to a case 500 such that, e.g., a display 504 of the computing device 502 is oriented for viewing by a user.  A haptic output device of the computing device 502 may output a haptic effect to the user by, e.g., causing a portion of the computing device 502 to deform.  For example, the haptic output device may output the haptic effect by causing a corner 506a of the computing device 502 to bend in the direction shown by the dashed arrow.  As the portion of the computing device 502 deforms, the computing device 502 may apply force to a corresponding portion of the case 500, such as a housing, pin, rod, bladder, and/or other component of the case].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the various haptic feedback sources of Levesque with the feedback of Bueche in view of Brav in order to provide more means of providing informational feedback to users of different abilities.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueche as applied to claim 6 above, and further in view of Molesky et al. (US 2017/0344339 A1).

Regarding Claim 8, Bueche disclose(s) all the limitations of Claim 6, and is/are analyzed as previously discussed with respect to that claim.
[Bueche: Col. 7, ll. 36-67].
Bueche does not explicitly disclose a frequency with which the one or more audible tones is generated is determined as a function of a distance between a portion of the document and a corresponding portion of the predefined area of the field of view of the camera (emphasis added).
However, Molesky discloses wherein a frequency with which the one or more audible tones is generated [Molesky: ¶ [0077]: The rate and way the sound or sound property changes may be dictated by a sound-to-position mapping (also simply called sound mapping function, sound mapping, or audio function herein).  The sound-to-position mapping may specify, for example, that the frequency of audio percussions played incrementally (as the viewport 14 transitions across content sections 38, 40 or boundaries thereof) may vary linearly with scroll distance, such that the sound-to-position mapping (as implemented by the sound-to-position mapping module 26) represents a linear function that maps different incremental audio frequencies to incremental scroll positions
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the auditory feedback of Molesky with the feedback processing of Bueche in order to provide an intuitive means of providing instructional information, improving usability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482